UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-5121



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

            versus


JASON ALLEN HULL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cr-00037-REM-2)


Submitted:    June 13, 2007                  Decided:   July 11, 2007


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kevin T.     Tipton, TIPTON LAW OFFICES, PLLC, Morgantown, West
Virginia,   for Appellant. Sharon L. Potter, United States Attorney,
Wheeling,   West Virginia; Stephen D. Warner, Assistant United States
Attorney,   Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason Allen Hull entered a conditional plea of guilty to

conspiracy to manufacture and distribute methamphetamine.            He

reserved his right to appeal from the district court’s denial of

his motion to suppress evidence seized from his residence, and,

with some exceptions, he waived his right to appeal his sentence.

On appeal, Hull argues that the district court erred in finding

that the delay in executing a misdemeanor arrest warrant was not

unreasonable and was not a pretext for an unlawful search of his

residence. He also contends that the officers had no justification

for a protective sweep of the interior of his home when he was

arrested   outside   his   home.       Lastly,   Hull   challenges   the

applicability of an enhancement to his sentence.

           To the extent that Hull seeks to challenge his sentence,

we dismiss that portion of the appeal based on Hull’s waiver of the

right to appeal in his plea agreement.           Except as to issues

concerning the suppression motion, Hull agreed that if the base

offense level was twenty-six or lower, he waived the right to

appeal his sentence or the manner in which the sentence was

determined.   The validity of this waiver is not challenged on

appeal, and the sentencing issue falls squarely within the scope of

the waiver.    Thus, Hull has waived his right to challenge his

sentence, and we dismiss this portion of the appeal.




                                   - 2 -
              Hull also challenges the district court’s determination

that the fifty-six-day delay between the issuance and the execution

of the misdemeanor arrest warrant was not unreasonable and that the

officers were justified under the circumstances of this case in

entering Hull’s house after his arrest outside the house, to

conduct a protective sweep.          We have reviewed the parties’ briefs

and joint appendix and find no error in the district court’s

determination that the delay in execution of the warrant was not

unreasonable and that the protective sweep was justified.                    See

Maryland v. Buie, 494 U.S. 325, 334 (1990); United States v. Payne,

423 F.2d 1125, 1125-26 (4th Cir. 1970); United States v. Weaver,

384 F.2d 879, 880 (4th Cir. 1967).              Accordingly, we affirm the

denial of the motion to suppress and thus affirm Hull’s conviction

for the reasons stated by the district court.            See United States v.

Hull, No. 2:05-cr-00037-REM-2 (N.D.W. Va. dated Nov. 9, 2005;

entered Nov. 11, 2005). We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.



                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                      - 3 -